          Case: 3:19-cv-00057-wmc Document #: 89 Filed: 05/05/20 Page 1 of 2



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF WISCONSIN

JACKIE CARTER,

                                        Plaintiff,                                                   ORDER
          v.
                                                                                                  19-cv-57-wmc
SANDRA MCARDLE and
JOLINDA WATERMAN,

                                        Defendants.
-----------------------------------------------------------------------------------------------------------------------------

JACKIE CARTER,

                                        Plaintiff,
          v.
                                                                                                  19-cv-367-wmc
SANDRA MCARDLE, JOLINDA
WATERMAN and GARY BOUGHTON,


                                        Defendants.
-----------------------------------------------------------------------------------------------------------------------------

JACKIE CARTER,

                                        Plaintiff,
          v.
                                                                                                  19-cv-384-wmc
SANDRA MCARDLE and JOLINDA
WATERMAN,

                                        Defendants.


          Pending the court’s recruitment of pro bono counsel, plaintiff Jackie Carter filed a

motion for a stay of his four 2019 cases:                    Nos. 19-cv-057, 19-cv-367, 19-cv-384 and 19-cv-

397. (’057 dkt. #88.) As an initial note, the court previously denied him leave to proceed on

the claim raised in the 19-cv-397 case, finding it duplicative of the claims raised in the 19-cv-

057 case. That case is closed, so the motion is MOOT without articulation of a reason to

reopen, much less any showing of a need for entry of a stay order. As for the consolidated ’367
       Case: 3:19-cv-00057-wmc Document #: 89 Filed: 05/05/20 Page 2 of 2



and ’384 cases, defendant McArdle has not yet answered and a preliminary pretrial conference

has yet to be set, therefore, there is again nothing to stay at this point. As such, this motion is

DENIED as to the ’367 and ’384 cases. This leaves Case No. 19-cv-057. As Carter is no doubt

aware, the court previously ordered Carter to respond to the pending motions for summary

judgment in that case by today, May 5, 2020, warning him that without a response, the court

would dismiss his claims with prejudice for failure to prosecute after repeatedly extending the

time for him to do so.      (4/14/20 Order (’057 dkt. #87).)         Although the court already

substantially reduced the burden on plaintiff by merely requiring that he respond to

defendants’ proposed findings of fact, which principally concern matters within his personal

knowledge, it will briefly delay denial of his motion for recruitment of counsel and dismissal

of this case outright in light of the representation in his motion that lingering medical issues

have prevented his response, mainly due to two surgeries -- a hernia mesh surgery that took

place in late September 2019 and (what the court assumes is) a more recent orthopedic foot

surgery. Instead, the court will ask defendants to respond to Carter’s motion, and specifically

provide a report on his current health status as an alleged basis for a further extension of his

response deadlines or a basis for granting a motion for recruitment of counsel. That response

is due on or before May 15, 2020. In the meantime, plaintiff would be well advised to put

together and file ANY response to defendants’ proposed findings of fact to the extent he can.

       Entered this 5th day of May, 2020.

                                             BY THE COURT:

                                             /s/
                                             __________________________________
                                             WILLIAM M. CONLEY
                                             District Judge



                                                2
